DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38, as applicable, of co-pending application 16/919,956 in view of Jang et al (US 20220031068 A1) in view of Wei et al (US 20180365750 A1) and further view of Liberatori (US 9575724 B1) and even further view of McHale et al (US 20190236605 A1).
This is a provisional nonstatutory double patenting rejection  since the conflicting claims have not yet been patented.
The claims map to each other as follows:
Instant application
Co-pending application 16/919,956
Claim 1
A system for identifying an article presented by a user in an environment and conditionally displaying an assigned content to said user, said system comprising: 
a) a manipulated user device having at least one camera; 
b) a pose estimation module for estimating a pose of said manipulated user device in said environment; 






c) an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with one or more reference images of articles to obtain a recognized article; 

e) a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article and stored on a blockchain to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user; whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content.
Claim 1
A system for identifying an article worn by a user in an environment, said system comprising: 

a) a manipulated user device having at least one camera; 
b) a pose estimation module for estimating a pose of said manipulated user device in said environment; 
c) a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera; 


d) an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with a database of images of articles to obtain a recognized article; 
e) a spatial computation module in communication with said image recognition 
Claim 14
Claim 1

The claims of the copending Application No. 16/919,956 do not disclose
conditionally displaying an assigned content
a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article and stored on a blockchain to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user; whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content.
However, Jang discloses conditionally displaying an assigned content (Jang [0189], “When the clothing that the user is currently wearing is the bottom (a condition), the augmented computing unit 230 may recommend bottom information about the bottom owned by the user (jeans, blue skirt, three-quarter length pants, yam based pans) based on the matching level in the stored clothing information” (conditionally displaying content))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim of the co-pending application with Jang to add a feature to display an item based on a criterion. This would have been done to provide users with options to view different items based on a variety of viewing criteria.
Copending application in view Jang does not disclose

However, Liberatori suggests
e) a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user (Liberatori col. 5, l. 35, “the verification service (a rights verification module in communication with an image recognition module)  … The just-taken image(s) is/are then sent to the verification system website, with the "challenge/response" procedure associated with the unclonable RFID tag (looking up a token associated with said article) used to access (rights to view the assigned content are verifiably owned user) the specific database record”);
whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content (Liberatori col. 8, l. 39, “The unclonable RFID tag 20 associated with the presented object 18 is then "read" by an RFID reader and used to gain access to the proper database record 14 (step 210). At this point, the challenge/response process is used (step 215), where if the proper `response` is not forthcoming, the RFID tag is flagged as being fraudulent and the prospective purchaser cannot gain any further access to the (user verifiably possesses the rights to view said assigned content), the information stored in database record 14 associated with that object then becomes available for review (step 220). FIG. 5 is a screen shot of an exemplary record 14 (user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the copending application further with Liberatori to implement a feature to create a secure method of trading items. This would have been done to extend Jang’s capability to handle a variety of items and provide users a secure environment to buy and sell items. See for example Liberatori col. 8, l. 4.
Jang in view of Wei and further view of Liberatori does not disclose
looking up a token stored on a blockchain 
However, McHale discloses looking up a token stored on a blockchain (McHale [0015], “the system can retrieve the blockchain associated with that t-shirt.” [0017], “The token can provide a key/authorization to the blockchain”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the copending application further with McHale to implement a security feature comprising blockchain technologies. This would have been done to generate a system that protects buyers as well as sellers and thereby makes the system robust and reliable. See for example McHale [0025].
Claims 14 of the instant application are rejected similar to claim 1 of the instant application for reciting similar subject matter.
Claims 14-25 are rejected for depending from claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 20220031068 A1) in view of Wei et al (US 20180365750 A1) and further view of Liberatori (US 9575724 B1) and even further view of McHale et al (US 20190236605 A1).
Regarding claim 1, Jang discloses a system for identifying an article presented by a user in an environment and conditionally displaying an assigned content to said user (Jang [0049], “system according to the present disclosure may perform virtual fitting. The virtual fitting may include matching another clothing with a specific clothing the user is currently wearing (identifying an article worn/presented by a user in an environment).”; Jang [0189], “When the (a condition), the augmented computing unit 230 may recommend bottom information about the bottom owned by the user (jeans, blue skirt, three-quarter length pants, yam based pans) based on the matching level in the stored clothing information” (conditionally displaying content)), said system comprising: 
a) a manipulated user device having at least one camera (Jang [0049], “The clothing treating apparatus images the user using a camera … The user may indicate the clothing worn on the user via hand motion or voice (user manipulated device with a camera).”);
c) an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with one or more reference images of articles to obtain a recognized article (Jang [0056], “The clothing treating apparatus (comprising an image recognition module) may identify whether the user rotates the body or only the accessory using a motion camera (in communication with a camera).” [0057], “may register the user's 3D profile (3D user profile comprising an estimated pose of an article worn) using the camera … Further, the clothing treating apparatus according to the present disclosure may recommend clothes suitable for the 3D profile among currently stored clothing (best match with a database of images of articles to obtain a recognized article).”); 
d) a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating a valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly presented by said user (Jang [0189], “When the clothing that the user is (comprising a spatial computation module that recognizes a bottom worn by a user and spatially matches it with another bottom; the recognition of the user wearing a bottom also suggests that the item was recognized as being worn in a valid manner with a proper pose; a pose of the user manipulated device is also understood because the pose of the device would also dictate whether the image has been capture properly) may recommend bottom information about the bottom owned by the user (jeans, blue skirt, three-quarter length pants, yam based pans) based on the matching level in the stored clothing information”).
Jang does not disclose
b) a pose estimation module for estimating a pose of said manipulated user device in said environment
However, Wei discloses
b) a pose estimation module for estimating a pose of said manipulated user device in said environment (Wei [0171], “the machine 1800 may be a portable computing device … and have one or more additional input components 1830 (e.g., sensors or gauges). Examples of such input components include … an orientation component (e.g., a gyroscope)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor for estimating a pose of the device in Jang. This would have been done to enable a user to take images at different orientations and thereby generating a variety of views when virtually trying on items of interest.
Jang in view of Wei does not disclose

whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content.
However, Liberatori suggests
e) a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user (Liberatori col. 5, l. 35, “the verification service (a rights verification module in communication with an image recognition module)  … The just-taken image(s) is/are then sent to the verification system website, with the "challenge/response" procedure associated with the unclonable RFID tag (looking up a token associated with said article) used to access (rights to view the assigned content are verifiably owned user) the specific database record”);
whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content (Liberatori col. 8, l. 39, “The unclonable RFID tag 20 associated with the presented object 18 is then "read" by an RFID reader and used to gain access to the proper database record 14 (step 210). At this point, the challenge/response process is used (step 215), where if the proper `response` is not forthcoming, the RFID tag is (user verifiably possesses the rights to view said assigned content), the information stored in database record 14 associated with that object then becomes available for review (step 220). FIG. 5 is a screen shot of an exemplary record 14 (user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with Liberatori to implement a feature to create a secure method of trading items. This would have been done to extend Jang’s capability to handle a variety of items and provide users a secure environment to buy and sell items. See for example Liberatori col. 8, l. 4.
Jang in view of Wei and further view of Liberatori does not disclose
looking up a token stored on a blockchain 
However, McHale discloses looking up a token stored on a blockchain (McHale [0015], “the system can retrieve the blockchain associated with that t-shirt.” [0017], “The token can provide a key/authorization to the blockchain”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with McHale to implement a security feature comprising blockchain technologies. This would have been done to generate a system that protects buyers as well as sellers and thereby makes the system robust and reliable. See for example McHale [0025].
Regarding claim 2, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, wherein said user device displays non-assigned content to said user prior to establishing said condition, said non-assigned content comprising information about presenting said article in a presentation pose in a field of view of said at least one camera (Jang fig. 19; [0374], “A second scarf A42 and a third scarf A43 with relatively lower matching levels may be displayed in a separated manner from the user's image 213 on the display panel 211. (displaying non-assigned content comprising information about presenting said article in a presentation pose in a field of view of said at least one camera)”).
Regarding claim 3, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 2, wherein said article is selected from the group consisting of a sneaker, a shoe, a hat, a jewelry, an adornment, an article of clothing, a wearable item and a manipulatable item (Jang fig. 19; [0374], “A second scarf A42 and a third scarf A43 with relatively lower matching levels may be displayed in a separated manner from the user's image 213 on the display panel 211. (wearable item)”).
Regarding claim 4, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 2, wherein said article comprises an augmented reality anchor (Jang fig. 19; [0374], “A second scarf A42 and a third scarf A43 with relatively lower matching levels may be displayed in a separated manner from the user's image 213 on the display panel 211. (augmented reality anchor represented by the image of the user)”).
Regarding claim 5, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 4, wherein said article comprising said augmented reality anchor is available when said environment is a predetermined environment selected from the (home, interpreted broadly as representing a social venue) that may recommend suitable clothing to the user in consideration of weather, schedule, body information, fashion, preference, and stored clothing list.”).
Regarding claim 6, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 2, wherein said presentation pose comprises a predetermined proximity to said at least one camera (Jang [0230], “the imaging unit 220 to image the user's whole body at an optimal distance (a predetermined proximity to a camera) and deliver the image to the augmented computing unit 230.”).
Regarding claim 9, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, wherein said token is subject to a transaction by said user in a marketplace, said transaction being recorded on said blockchain (McHale [0015], “the system can retrieve the blockchain associated with that t-shirt … If, however, the t -shirt's blockchain does contain information about the sale and/or customer information (i.e., the t-shirt has been sold) (token transacted by a user in a marketplace and recorded on a blockchain)”; [0017], “The token can provide a key/authorization to the blockchain”).
Regarding claim 10, The system of claim 9, wherein said transaction is a sale and wherein said user loses access to said assigned content once said sale is recorded on said blockchain (McHale [0033], “data associated with the blockchain 118, and in particular the sale information 130 and customer information 132, can be used to verify that the product was sold (when item is sold seller loses access to the item and corresponding recorded block chain data is assigned to a buyer)”).
Regarding claim 11, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, wherein said assigned content is selected from the group consisting of a music item, a video item, an image, a 3D model, a game item, a video game content, a virtual content, an augmented content, a coupon, a promotion and a special offer (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (content is augmented content).”).
Regarding claim 12, The system of claim 11, wherein said manipulated user device is an augmented reality device and said content comprises at least one virtual object displayed to said user (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (augmented reality device displays virtual content).”). (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (augmented reality device displays virtual content).”).
Regarding claim 13, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, wherein said rights verification module satisfies at least one of two conditions: 
a) that said user possesses said token associated with said article and thus has the rights to view said assigned content (Liberatori col. 5, l. 35, “the verification service (a rights verification module in communication with an image recognition module)  … The just-taken image(s) is/are then sent to the verification system website, with the "challenge/response" procedure associated with the unclonable RFID tag (token associated with said article) used to access (user possesses said token associated with said article and thus has the rights to view said assigned content) the specific database record”); or 
b) that said user is in a specified location granting access to said assigned content before said user has purchased the rights, such as viewing the assigned content in a retail shop or museum.
Claim 14 recites a method which corresponds to the function performed by the system of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 14.
Claim 15 recites a method which corresponds to the function performed by the system of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the method of claim 15.
Claim 16 recites a method which corresponds to the function performed by the system of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the method of claim 16.
Claim 17 recites a method which corresponds to the function performed by the system of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the method of claim 17.
Claim 18 recites a method which corresponds to the function performed by the system of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the method of claim 18.
Claim 19 recites a method which corresponds to the function performed by the system of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the method of claim 19.
Claim 22 recites a method which corresponds to the function performed by the system of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the method of claim 22.
Claim 23 recites a method which corresponds to the function performed by the system of claim 10. As such, the mapping and rejection of claim 10 above is considered applicable to the method of claim 23.
Claim 24 recites a method which corresponds to the function performed by the system of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the method of claim 24.
Claim 25.
Claims 7-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Wei and further view of Liberatori and even further view of McHale and further view of Andon et al (US 20200184041 A1).
Regarding claim 7, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, but does not disclose wherein said token is a non-fungible token stored on said manipulated user device and confirmed and authenticated cryptographically on said blockchain by said rights verification module.
However, Andon discloses token is a non-fungible token stored on said manipulated user device and confirmed and authenticated cryptographically on said blockchain by said rights verification module (Andon fig. 2; [0040], “"CryptoKick"--composed of a collectible digital shoe and a unique non-fungible token ( NFT) operating on a blockchain-based distributed computing platform.”; [0075], “the system (comprising a verification module) confirms that the user 11 has a suitable digital blockchain locker … the remote host system 34 retrieve a unique owner ID code (e.g., CryptoKick Owner ID 48 of FIG. 2 (NFT stored on a user manipulated device))” [0077], “After receiving confirmation that a cryptographic digital asset has been authorized at input/output block 109 (confirmed and authenticated cryptographically on said blockchain), the method 100 generates a cryptographic digital asset for the transacted article of footwear.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with Andon to implement a feature for processing NFTs. This would have been done to enable users to create unique one of a kind items for trading.
Regarding claim 8, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, but does not disclose wherein said token is a non-fungible token accessed through an account of said user and confirmed and authenticated cryptographically on said blockchain by said rights verification module
However, Andon discloses token is a non-fungible token accessed through an account of said user and confirmed and authenticated cryptographically on said blockchain by said rights verification module (Andon fig. 2; [0040], “"CryptoKick"--composed of a collectible digital shoe and a unique non-fungible token ( NFT) operating on a blockchain-based distributed computing platform.”; [0075], “the system (comprising a verification module) confirms that the user 11 has a suitable digital blockchain locker … the remote host system 34 retrieve a unique owner ID code (e.g., CryptoKick Owner ID 48 of FIG. 2 (NFT accessed through an account of a user))” [0077], “After receiving confirmation that a cryptographic digital asset has been authorized at input/output block 109 (confirmed and authenticated cryptographically on said blockchain), the method 100 generates a cryptographic digital asset for the transacted article of footwear.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with Andon to implement a feature for processing NFTs. This would have been done to enable users to create unique one of a kind items for trading.
Claim 20 recites a method which corresponds to the function performed by the system of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the method of claim 20.
Claim 21 recites a method which corresponds to the function performed by the system of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the method of claim 21.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/JITESH PATEL/Primary Examiner, Art Unit 2616